Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 9, 2019

                                       No. 04-19-00664-CV

                     IN THE MATTER OF S.J.P. ET. AL., CHILDREN,

                   From the 38th Judicial District Court, Medina County, Texas
                                Trial Court No. 19-07-25955-CV
                            Honorable Cathy Morris, Judge Presiding


                                          ORDER
        Appellant has filed a notice of appeal from a “Judgment of Contempt and Commitment
Order” entered in the underlying suit to terminate appellant’s parental rights. The clerk’s record
was filed on October 3, 2019 and reflects no final order of termination has yet been entered.
“[A]n appeal may be prosecuted only from a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge,
400 S.W.2d 893, 895 (Tex. 1966). In addition, “[a]ppellate courts do not have jurisdiction to
review contempt proceedings on direct appeal.” In re T.L.K., 90 S.W.3d 833, 841 (Tex. App.—
San Antonio 2002, no pet.). Because no final order has been entered and because appellant
purports to appeal from a contempt order, appellant is ORDERED to show cause in writing
within ten (10) days of the date of this order why this appeal should not be dismissed for lack of
jurisdiction. If appellant fails to file an adequate response within ten (10) days of the date of this
order, this appeal will be dismissed for lack of jurisdiction without prejudice to re-filing once a
final order is entered.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2019.


                                                      ___________________________________
                                                      LUZ ESTRADA,
                                                      Chief Deputy Clerk